Buchanan, J.
My views of the unconstitutionality of the law of March 12, 1852, providing for the subscription by parishes and municipal corporations to the stock of corporations undertaking works of internal improvement, as expressed in my dissenting opinion in the case of the City of New Orleans v. Mrs. Grailhe, 9th Annual Report, are still unchanged.
But I think the plea of unconstitutionality of the law which authorized the police jury of Oaddo to levy the tax in question, like any other defence which might have been pleaded before judgment, is barred by the exception of res judicata, founded upon the judgment confessed by the parish of Oaddo, in favor of the Vicksburg, Shreveport and Texas Railroad Company. The plaintiffs were parties to that suit, collectively with all the other landowners in the parish of Oaddo, by their mandatories, the policejury of Oaddo.
I concur in the decree pronounced by the Chief Justice.